Case 3:20-cv-00444-CAB-WVG Document 8 Filed 03/27/20 PageID.26 Page 1 of 2



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     Supervising Deputy Attorney General
 3   TODD GRABARSKY
     Deputy Attorney General
 4   State Bar No. 286999
      300 South Spring Street, Suite 1702
 5    Los Angeles, CA 90013
      Telephone: (213) 269-6044
 6    Fax: (916) 731-2124
      E-mail: Todd.Grabarsky@doj.ca.gov
 7   Attorneys for Defendant Xavier Becerra,
     Attorney General of California
 8
 9                     IN THE UNITED STATES DISTRICT COURT
10                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11
12
13
     PABLO LABARRERE, ET AL.,                       20-cv-0444-CAB-WVG
14
                                     Plaintiffs, NOTICE OF APPEARANCE OF
15                                               DEFENDANT ATTORNEY
                  v.                             GENERAL OF CALIFORNIA
16                                               XAVIER BECERRA
17   UNIVERSITY PROFESSIONAL
     AND TECHNICAL EMPLOYEES
18   (UPTE), CWA 9119, ET AL.,
19                                Defendants.
20
21        PLEASE TAKE NOTICE that Deputy Attorney General Todd Grabarsky
22   hereby enters his appearance as counsel for Defendant Attorney General Xavier
23   Becerra, in his official capacity. Mr. Grabarsky is a member of the State Bar of
24   California and is admitted to practice in the United States District Court for the
25   Southern District of California. His contact information is as follows:
26   //
27   //
28   //
                                                1
                                                Notice of Appearance (20-cv-0444-CAB-WVG)
Case 3:20-cv-00444-CAB-WVG Document 8 Filed 03/27/20 PageID.27 Page 2 of 2



 1       Todd Grabarsky, Deputy Attorney General
 2       State Bar No. 286999
         300 South Spring Street, Suite 1702
 3       Los Angeles, CA 90013
 4       Telephone: (213) 269-6044
         Fax: (916) 731-2124
 5       E-mail: Todd.Grabarsky@doj.ca.gov
 6
 7   Dated: March 27, 2020                   Respectfully submitted,
 8                                           XAVIER BECERRA
                                             Attorney General of California
 9                                           MARK R. BECKINGTON
                                             Supervising Deputy Attorney General
10
11
                                             /s/ Todd Grabarsky
12                                           TODD GRABARSKY
                                             Deputy Attorney General
13                                           Attorneys for Defendant Xavier
                                             Becerra, Attorney General of
14                                           California
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
                                          Notice of Appearance (20-cv-0444-CAB-WVG)
